Citation Nr: 1528730	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-41 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disability, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for cervical disc disease, claimed as secondary to a low back disability.  

3.  Entitlement to service connection for kidney removal due to renal cell carcinoma.

4.  Entitlement to service connection for neuropathy of the right lower extremity claimed as secondary to kidney removal due to renal cell carcinoma.

5.  Entitlement to service connection for neuropathy of the left lower extremity claimed as secondary to kidney removal due to renal cell carcinoma.

6.  Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to kidney removal due to renal cell carcinoma.  

7.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, dementia, generalized anxiety disorder, chronic adjustment disorder, and posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for hypertension, claimed as secondary to an acquired psychiatric disorder.  

9.  Entitlement to an increased initial rating for service-connected flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from September 1977 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

The Board notes the claim for service connection for renal cell carcinoma was previously denied in a March 2009 rating decision.  However, the Veteran submitted another claim and additional evidence within the appeal period, in the form of an opinion of his VA treating physician stating the Veteran might have had renal carcinoma within one year of separation from service.  As such, the Board finds    that consideration of the claim on the merits is warranted.  38 C.F.R. § 3.156(b).

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims. 

The issues of entitlement to service connection for low back disability, cervical spine disability, acquired psychiatric disorder, hypertension, and entitlement to an increased initial rating for flat feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  An August 2008 rating decision RO denied the Veteran's claim for service connection for a low back disability; the Veteran did not appeal, and no new and material evidence was received during the one-year period following mailing of notice of the RO's decision.  That decision is final.

2.  The evidence added to the claims folder since August 2008 relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability.

3.  Renal cell carcinoma and kidney removal were not shown during active service nor for many years thereafter, and the most probative evidence indicates the condition is not related to service.

4.  Neuropathy of both lower extremities was not shown during active service or diagnosed for many years thereafter; the most probative evidence indicates the condition is not related to service and the Veteran is not service-connected for kidney removal due to renal cell carcinoma to permit secondary service connection.

5.  Erectile dysfunction was not shown in service or for many years thereafter, and the Veteran is not service-connected for kidney removal due to renal cell carcinoma to permit secondary service connection. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for kidney removal due to renal cell carcinoma have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

5.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claim

The RO, by an August 2008 rating decision, denied the Veteran's claim for service connection for a low back disability because the Veteran's service treatment records (STRs) did not show any treatment or diagnosis of a lower back condition in service. 

The Veteran did not file a timely notice of disagreement (NOD) with the August 2008 rating decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the rating decisions.  Thus, the rating decisions became final as to the issue.  38 U.S.C.A. § 7105 (West 2014); See 38 C.F.R. §§ 3.156(b), 3.160(d), 20.302 (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency   decision-makers.  Material evidence means existing evidence that, by itself or     when considered with previous evidence of record, relates to an unestablished       fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

In a March 2010 statement, the Veteran's VA treating physician stated, in pertinent part, that his lumbar disc disease is more likely post-traumatic in origin, and directly related to his military service. 

This evidence was not before the RO when the Veteran's claim was denied in August 2008, and relates to unestablished facts necessary to substantiate the claims.  Such opinion must be presumed credible for new and material evidence analysis.  Therefore, the statement relates to an unestablished fact necessary to substantiate the claim.  Thus, it is new and material, and the claim for service connection for a low back disability is reopened.

II.  Service Connection 

A.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided by letters dated in December 2008 (kidney) and August 2009 (peripheral neuropathy and ED).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports. 

As service connection has not been established for renal cell carcinoma, the requirement for an examination or opinion regarding the Veteran's claim for ED        as secondary to renal cell carcinoma is moot.  The Veteran does not contend that his ED is directly related to service, and the evidence does not suggest such.  Thus, a VA examination and opinion on this issue are not necessary.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran was afforded a hearing before the undersigned VLJ in January 2015, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the events in service, his symptomatology, and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the service connection claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

B.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases, such a malignant kidney tumor, in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection   may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cancer and organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Renal Cell Carcinoma and Peripheral Neuropathy of Both Lower Extremities

The Veteran's STRs are negative for any findings, complaints or treatment of a kidney condition or peripheral neuropathy.  In April 1993, the Veteran complained of painful urination of eight days duration.  

Following service, the Veteran complained of hematuria in September 1994 and January 1995.  In January 1995, the diagnosis was history of prostatitis versus urinary tract infection, resolved.  

In December 2007, the Veteran complained of chest pain.  A VA chest computer axial tomography (CT) scan dated in December 2007 noted a complex right renal mass lesion.  The diagnosis was renal cell carcinoma.  He underwent right radical nephrectomy in January 2008.  

A June 2009 VA treatment note revealed that electromyogram and nerve conduction velocity studies were consistent with chronic sensorimotor axonal polyneuropathy with foot muscles partial reinnervation.  

In a July 2009 VA treatment note, the Veteran's treating physician stated that the Veteran's treatment records revealed gross hematuria in September 1994 and January 1995, and the only evaluation performed was urinalyses.  The physician stated that it is quite possible that that the Veteran might have had renal carcinoma in situ at that time, which was undiagnosed.  The physician also stated that it is quite possible that his peripheral neuropathy is related to the medication he was given or possibly exposure to toxins, at the time of his combat service.  

A VA examination was conducted in February 2010.  The Veteran reported that      he had episodes of having blood in his urine in service.  The VA examiner noted    that patients with renal cell carcinoma can present with a range of symptoms; unfortunately, many patients are asymptomatic until the disease is advanced.  She noted that hematuria is observed only with tumor invasion of the collecting system.  In an early study series, hematuria was observed in almost 40 percent of patients.  When severe, the bleeding can cause clots and "colicky" discomfort.  Clot formation does not occur with glomerular bleeding; thus the presence of clots is a significant finding in patients with otherwise unexplained hematuria.  

Taking the Veteran's VA primary care provider's statement into consideration, the VA examiner noted that the dates that gross hematuria was found were following active duty.  The examiner reviewed the Veteran's outpatient laboratory data in      the VA computerized patient records system (CPRS) file.  The Veteran had two urinalysis in 1995, and a urinalysis each in 1999, 2000, 2001, 2002, 2004, and  2006, all of which were negative for hematuria.  The Veteran was seen for a Persian Gulf Registry examination in July1995 when he complained of hematuria.  An intravenous pyelogram (IVP) was unremarkable and abdominal X-rays were noted to be within normal limits.  Therefore, it is the opinion of the examiner that the Veteran's renal carcinoma was less likely than not present at the time of active duty.  The renal mass was noted incidentally thirteen years after discharge during a work up for complaints of chest pain.  If the renal cell cancer was in situ at the time of military service, the hematuria that was reported by the Veteran's primary care provider would not have resolved as is noted in the urinalysis available in the Veteran's CPRS record and the IVP would have detected an abnormality if present. 

The February 2010 VA examiner also stated that reviewing the medical literature, there is no information at present linking late onset of chronic peripheral neuropathy to a toxin or chemical agent used in the Gulf War.  Therefore, it is the opinion of the examiner that it is less likely than not that the Veteran's peripheral neuropathy is related to a chemical or toxin that he was exposed during his active military service in the Gulf.  The examiner noted the Veteran has X-ray changes consistent with diabetes as there were scattered vascular calcifications noted in the surrounding tissues of the feet suggestive of underlying diabetes.  She stated that peripheral neuropathy may be the presenting sign to diabetes mellitus, type 2 (DMII) and   may occur several years before the diagnosis of DMII is made.  The examiner also notes that approximately 10 to 15 percent of patients with solid tumors develop a clinically apparent paraneoplastic sensorimotor neuropathy.  There are case reports linking renal cell carcinoma and neuropathy.  She stated the Veteran did not report complaints of neuropathy during the 1995 Gulf War Registry examination and did not report complaints of neuropathy to his primary care provider until June of 2009 stating that the symptoms had been present for approximately one year.  There is also evidence in review of the CPRS note that the Veteran was seen by an outside neurologist in June of 2009 and underwent electromyogram/nerve conduction velocity testing of the upper and lower extremities with results consistent with chronic sensorimotor axonal polyneuropathy with partial reinnervation. 

Following examination, and review of the electronic claims file, the examiner concluded that the neuropathy of the lower extremities is unlikely related to military service and is most likely a presenting complaint of diabetes or symptomatic of paraneoplastic sensorimotor neuropathy associated with solid tumor from renal cell carcinoma.

Upon review of the record, the Board notes the Veteran has been diagnosed with renal cell carcinoma and neuropathy of the lower extremities, and continues to suffer from the residuals of the diseases.  The Board notes as a threshold matter that the first element of service connection is accordingly met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board acknowledges the July 2009 statement of the VA treating physician    that it is "quite possible" that the Veteran "might" have undiagnosed renal cell carcinoma within one year of separation from service, and that it is "quite possible" his peripheral neuropathy is related to the medication he was given or "possibly" exposure to toxins, at the time of his combat service.  However, the use of the equivocal term "possible" renders the opinions speculative.  Thus, such opinions  are of little, if any, probative weight.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).

Conversely, the Board notes that the VA examiner's opinion in February 2010 was based on objective examination of the Veteran and a review of the claims folder, and included a detailed rationale for the conclusions reached, to include citation     to evidence in the record.  Thus, the VA examiner's opinions are afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran contends that his current renal cell carcinoma and peripheral neuropathy are related to service, he is not, as a lay person, qualified to render a medical opinion concerning the diagnosis and etiology of these conditions.  In this regard, kidney disease and neurological conditions require objective medical testing to diagnose and medical expertise is required to establish the etiology of such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Further, whether any symptoms he experienced in service or following service are in any way related to renal cell carcinoma requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The most probative medical opinion of record is against a nexus between active service and any current renal cell carcinoma and peripheral neuropathy.  The Board finds the February 2010 VA examiner's opinions to be more probative than the July 2009 VA treating physician's equivocal statement and the Veteran's lay assertions as to the onset and etiology of his current renal cell carcinoma and peripheral neuropathy. 

Finally, the Veteran has also claimed service connection for peripheral neuropathy as a result of an undiagnosed illness.  For claims related to undiagnosed illness, VA is authorized to pay compensation to any Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, if the disability became manifest during service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of disability of 10 percent or more prior to December 31, 2016.  Compensation is payable under these provisions if by history, physical examination and laboratory tests the disability cannot be attributed to     any known clinical diagnosis.  Here, the Veteran's lower extremity neurological symptoms have been diagnosed as chronic sensorimotor axonal polyneuropathy.  As such, the provisions of 38 C.F.R. § 3.317 are not for application.

In summary, renal cell cancer with kidney removal and peripheral neuropathy   were not shown in service or for years thereafter, and the most probative evidence indicates the conditions are not related to service.  Accordingly, the claims for service connection are denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Erectile Dysfunction

The Veteran seeks service connection for ED, which he asserts is secondary to his renal cell carcinoma.  He has continuously stated that his ED became manifest years after service.  The Veteran has not alleged and the service treatment records do not reflect that the Veteran suffered from ED during service.  

Under 38 C.F.R. § 3.310, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Because service connection has not been granted for renal cell carcinoma with kidney removal, any further consideration of the issues of entitlement to secondary service connection for peripheral neuropathy of the lower extremities and ED are moot as secondary service connection presupposes that service connection is in effect for the underlying disability.  See 38 C.F.R. § 3.310, supra.

Accordingly, as the Veteran does not contend and the evidence does not suggest  the Veteran's ED arose in service or is otherwise related to service, and as service connection for renal cell carcinoma with kidney removal has been denied, service connection for ED is not warranted.

In reaching the above conclusions, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.



ORDER

The Veteran's claim for service connection for a low back disability is reopened; to this limited extent, the appeal is granted.

Entitlement to service connection for kidney removal due to renal cell carcinoma is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.

Entitlement to service connection for ED, to include as secondary to kidney removal due to renal cell carcinoma, is denied.


REMAND

Having reopened the claim for service connection a low back disability, the Board notes that additional development is necessary before further appellate review on the merits of this claim.

Regarding the Veteran's low back disability, at his hearing he testified that he did not sustain any low back injury in service; however, he testified that the low back disability was caused by his service-connected disabilities of the lower extremities, knees, ankles, and feet.  The Veteran will be afforded an examination of his low back to resolve this issue.  

The Veteran testified that he has undergone private chiropractic and physical therapy treatment for his low back disability.  An attempt should be made to obtain these records.  

The Veteran submitted a letter from his private psychologist, K.E.D., Ph.D. dated  in February 2013.  The psychologist stated that the Veteran's psychological profile indicates a broad range of clinical features suggesting a multiple diagnosis.  It was his opinion that the Veteran "suffers from PTSD resulting from his active duty service in the military."  This opinion failed to provide any explanation or rationale for his conclusion that the Veteran has PTSD due to service.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion).  Therefore, remand is needed to provide the Veteran with an examination and opinion to resolve this issue.  

The Veteran testified that he was treated for anxiety in service at the Oklahoma City, Oklahoma VA Medical Center (VAMC) in either 1992 or 1993.  In addition, the Veteran stated that he receives current VA psychiatric treatment at the Lawton, Oklahoma VAMC.  These records should be requested.  

Also at his hearing the Veteran essentially testified that his service-connected flat feet symptoms have worsened since the last VA examination in February 2010.  Because there may have been changes in the Veteran's condition since the latest  VA examination, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran claims that his cervical spine disability was caused or aggravated by his low back disability, and his hypertension was caused or aggravated by his psychiatric disorder.  The Veteran's appeal for service connection for a cervical spine disability is inextricably intertwined with his low back claim, and his     appeal for service connection of hypertension is inextricably intertwined with       his psychiatric claim, inasmuch as a grant of service connection for the low back disability and/or psychiatric disability could affect the outcome of the cervical spine and hypertension claims.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  See also Kellar v. Brown, 6 Vet. App. 157 (1994) and Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the chiropractor and physical therapist who treated him for his low back disability.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the record.  All efforts to obtain any identified records and the Veteran advised of any negative responses.

2.  Obtain VA treatment records pertaining to an acquired psychiatric disorder dating between 1992 and 1993 from the Oklahoma City VAMC.  If the requested records cannot be obtained, the Veteran and his representative should be notified of such.

3.  Obtain relevant VA treatment records dating since September 2013.  If the requested records cannot be obtained, the Veteran and his representative should be notified of such.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination for the purpose of determining whether his low back disability is related to his service-connected flat feet, left ankle, and bilateral knee disabilities.  The claims file must be reviewed in connection with the examination.  All indicates tests and studies should be conducted, and the results reported. 

Following review of the claims file and examination       of the Veteran, the examiner should respond to the following:

a. Is the diagnosed low back disability caused by the service-connected disabilities of the knees, left ankle, or flat feet?  Please explain why or why not.  

b. If not caused by the disabilities of the knees, left ankle, or flat feet, is the low back disability permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected disabilities of the knees, left ankle, or flat feet.  Please explain why or why not.  If the examiner finds the low back disability has been permanently worsened beyond normal progression (aggravated) by the disabilities of the knees, left ankle, or flat feet, the examiner should attempt to quantify the degree of worsening beyond baseline level in the low back disability that is attributable to the disabilities of the knees, left ankle, or flat feet.  The examination should explain the reasons for the conclusions reached.

5.  The Veteran should be afforded a VA mental disorders examination to be performed by a psychiatrist or psychologist.  The purpose of the examination is to determine whether the Veteran has a current psychiatric disorder, to include depression, dementia, generalized anxiety disorder, chronic adjustment disorder, and PTSD, that arose during service or is otherwise related  to service. 

The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found. 

If PTSD is diagnosed, the examiner should indicate the stressor(s) upon which the diagnosis is based.  With respect to each diagnosed psychiatric disability (other  than a personality disorder), the examiner should opine   as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service.  The examiner should explain the reasons for the opinions reached.

6.  Schedule the Veteran for a VA feet examination to determine the current nature and severity of his service-connected flat feet.  The examiner should review the Veteran's claims file in conjunction with the examination.  All testing deemed necessary should be performed, and all clinical findings should be reported in detail.

7.  After the above has been completed, if the claim for service connection for a low back disability is granted, then additional development concerning the claim for a cervical spine disability on a secondary basis should be accomplished, to include scheduling an examination if deemed necessary.

8.  After the above has been completed, if the claim for service connection for a psychiatric disability is granted, then additional development concerning the claim for hypertension on a secondary basis should be accomplished, to include scheduling an examination if deemed necessary.

9.  After conducting any additional development deemed necessary, the claims file should again be reviewed.  If  the benefits sought on appeal remain denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


